Citation Nr: 0318614	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  94-40 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  His DD Form 214 reveals that he had no foreign and/or 
sea service and was awarded a National Defense Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from the St. Petersburg, Florida, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In January 
1997, the Board issued a decision which found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for a mental disorder, claimed 
as PTSD.  This matter was remanded to the RO for further 
development and consideration of the entire record in 
accordance with Manio v. Derwinski, 1 Vet. App 145 (1991).

The veteran was afforded a hearing at the RO in December 
1993.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  The veteran did not engage in combat with the enemy.

3.  The evidence of record does not corroborate or 
substantiate the in-service stressor alleged by the veteran.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified that VA would aid 
him in obtaining evidence to substantiate his claim by making 
reasonable efforts to obtain evidence sufficiently identified 
by him from government agencies, employers, and all 
healthcare providers via letter in December 2001.  He was 
further notified ultimate responsibility for the submission 
of evidence remained with him.  He was notified of the laws 
and regulations regarding the principles of service 
connection for PTSD via the January 1997 Board decision and 
remand and via the reasons and bases portion of the September 
2002 Supplemental Statement of the Case (SSOC).  He was 
notified by letter in January 2003 of the revised regulation 
pertinent to service connection for PTSD vis-à-vis assault 
claims.  The Board finds that VA's duty to notify has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The veteran was afforded a VA examination in May 
1989.  See 38 C.F.R. § 3.159(c)(4) (2002).  The resulting 
report has been obtained.  His service medical records, VA 
medical records, and Social Security Administration (SSA) 
records have been obtained.  Additionally, private medical 
records have been associated with his claims file.  In the 
September 2002 SSOC, the veteran was notified in accordance 
with 38 C.F.R. § 3.159(e) (2002) of evidence that reasonable 
efforts made by VA did not result in the receipt of said 
evidence.  He was afforded a hearing to offer testimony in 
December 1993 and a transcript is of record.  The veteran has 
not identified evidence that VA has not made reasonable 
efforts to attempt to obtain on his behalf and in February 
2003 correspondence he indicated that he did not have 
additional evidence to submit.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

II.  Service Connection Claim for PTSD

In the instant case, the veteran contends that he is entitled 
to service connection for PTSD.  After a complete and 
thorough review of the evidence of record, the Board cannot 
agree with his contention.  As such, his claim must fail.

Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Service connection for PTSD requires: 1) medical evidence 
diagnosing PTSD; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  38 C.F.R. § 3.304(f) (2002).  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(2002).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay statements alone may establish 
occurrence of the claim in-service stressor, in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship of the veteran's 
service.   38 C.F.R. § 3.304(f) (2002).  The ordinary meaning 
of the phrase "engaged in combat with the enemy" requires 
that the veteran has taken part in a fight or encounter with 
a military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

In the instant case, the veteran's DD Form 214 reflects that 
his did not have any foreign or sea service.  Nor does the 
veteran contend that his alleged stressor occurred while he 
engaged with combat with the enemy.  As such, the Board finds 
that the veteran did not engage in combat with the enemy.  
Once it has been determined that a veteran was not engaged in 
combat, the veteran's lay testimony, by itself, will not be 
enough to establish the occurrence of the alleged stress.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony as to the occurrence of the claimed stressor.  Id; 
see also Doran v. Brown, 6 Vet. App. 283, 290 (1994); West v. 
Brown, 7 Vet. App. 70, 76 (1994); VA ADJUDICATION PROCEDIRE 
MANUAL, M21-1, Part VI, 11.38.b(3) (Change 65, October 28, 
1998).  The absence of corroboration in the service records, 
when there is nothing in the available records that is 
inconsistent with other evidence does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence.  Doran v. Brown, 6 Vet. 
App. 283, 290-291 (1994).

In the instant case, the evidence of record reflects that the 
veteran alleges that in August 1970, two weeks before he was 
discharged from active duty, he was assaulted while on 
weekend liberty.  The December 1993 hearing transcript 
reveals that the veteran testified that while he was out 
drinking at a bar, a man followed him from the bathroom and 
approached him at the bar to begin a conversation with him.  
The veteran indicated that because he was "ossified" that 
night he did not remember the entire evening.  He did 
remember that he woke up the next day in the man's apartment 
and the individual drove him back to the base.  The 
transcript reflects that the veteran indicated that he did 
not tell anyone of the rape at that time.  The veteran 
further indicated in April 1997 correspondence that he met an 
acquaintance while he was on weekend liberty in August 1970 
and was invited to spend the night at the person's place.  
The veteran further indicated that he was offered a beverage 
that he drank and then became groggy and passed out.  The 
veteran indicated that when he awoke, the man was looking at 
a pornographic magazine and then performed "oral sex" on 
the veteran.  The veteran indicated that he passed out again 
and this pattern of waking up and passing out continued 
through the night.  He further stated that the next morning 
he woke up, went back to the base, had a painful penis, and 
did not tell anyone what had transpired the night in 
question.  In January 2002 correspondence, the veteran 
indicated that he did not file charges or seek professional 
help at the time of the alleged 1970 assault as he was very 
embarrassed by the incident and only had two weeks remaining 
in the service and just wanted to return home.

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2002).

Here, correspondence and evidence from numerous sources have 
been associated with the veteran's claims folder in an 
attempt to verify his alleged stressor.  A November 1978 VA 
examination report reflects that the veteran had a history of 
heavy drinking.  

A March 1989 private medical associated examination report 
reflects that the veteran's psychiatric history began in 
1976.  The letter chronicles that in 1976, the veteran was 
trying to hold onto his wife and his job (but there had been 
a "union fight").  The letter further indicates that in 
1976 the veteran was in the process of buying a house, was 
involved in a bad marriage, had a son, and was worried about 
a friend who might be harmed in the context of the union 
fight.  After initially seeking treatment, the veteran quit 
his job and got divorced.  The letter further reflects that 
the veteran indicated that he had been miserable at that 
point in his life.  The letter also indicates that the 
veteran indicated that he had been arrested three times for 
driving while intoxicated and driving without a license, and 
he indicated he had begun drinking at the age of 18.

A May 1989 VA examination report reflects that the veteran 
complained of a high anxiety level, which made it very 
difficult for him to hold a job or deal with stressful 
situations, since March of 1976.  

The December 1993 hearing transcript reflects that the 
veteran testified that after he was released from service he 
was fairly successful in operating a chain of shoe stores and 
during this period of time he got married and started a 
family.  He further testified that in March of 1976 he had a 
mental breakdown.  A lay statement from a friend of the 
veteran's since childhood was received and made a part of the 
evidence at the time of the December 1993 hearing.  Dated in 
October 1992, the lay statement reflects that the friend 
indicated that after many conversations with the veteran in 
1976, the veteran told him about being brutally raped by a 
male person two weeks before his discharge from active duty.  
Two lay statements from brothers of the veteran were also 
submitted at the December 1993 hearing.  The statement dated 
on October 3, 1992, reflects that the one brother indicated 
that the veteran had told him about his rape about 10 to 15 
years before and that he had not really wanted to hear about 
it but the veteran persisted as it was something that still 
bothered him.  The statement dated on October 18, 1992, 
reflects that another brother of the veteran indicated that 
the veteran informed him and their father of the in-service 
rape incident.

A letter dated in December 1993 from Planned Parenthood 
Health Services reflects that the veteran had contacted their 
hotline in early 1993 for information concerning Planned 
Parenthood services and later took advantage of several 
telephone and in-person counseling sessions.  The letter 
reflects that the veteran expressed concern over an incident 
he experienced while in service.

A June 1996 letter from the Caleo Center reflects that the 
veteran was first seen at the center in November of 1994.  
The letter indicates that the veteran first began 
experiencing symptoms of PTSD in 1976 when he recovered 
memories of a sexual assault that happened in 1970 while he 
was on active duty.

In May 1999, private medical records from Suffolk County 
Health Services were received and associated with the 
veteran's claims folder.  An October 1979 session note 
reflects that the veteran explained that during 1976 many 
things happened to him which caused a lot of stress, such as 
he was divorced, had an attack of gout, and quit his job of 
many years.  In November 1999, a letter from a community 
mental health center was received and associated with the 
claims folder.  The letter, dated in October 1993, indicated 
that the veteran was treated for reported difficulties in 
interpersonal situations and had a history of alcohol abuse.  
The letter also indicated that his primary complaints 
remained focused on interpersonal anxiety but did 
additionally report a sexual assault experience while he was 
in the service.

Also received in May 1999 and associated with his claims 
folder were the veteran's SSA records.  His SSA records 
reveal that he receives SSA benefits for severe anxiety and 
treatment for agoraphobia.

Based on the above evidence, the Board finds that no 
corroborative evidence substantiates or verifies the stressor 
alleged by the veteran.  Even with a most sympathetic review, 
a claim of entitlement to service connection must be decided 
based on the evidence of record.  In the instant case, the 
veteran's service medical records do not reflect any 
treatment for an assault but the Board is cognizant that 
veteran indicated that he was embarrassed after the alleged 
incident and did not report it to anyone.  In addition to his 
service records, other sources of evidence can be used to 
corroborate an in-service assault.  See 38 C.F.R. 
§ 3.304(f)(3) (2002).  The veteran alleges that he was 
assaulted in August of 1970 but the evidence of record 
reflects that for the next six years he was successfully 
employed, got married and started a family.  The first 
evidence of mental health treatment was in 1976 and the 
evidence of record from this period of time reflects that he 
was under a lot of stress and personal anxiety due to such 
things as the failure of his marriage (which led to divorce), 
union problems at his place of employment, he eventually quit 
his job, and he had an attack of gout.  The evidence from the 
1970's does not mention the veteran's alleged rape.

In comparison, lay statements from a childhood friend and two 
of the veteran's brothers indicate that the veteran informed 
them of his alleged August 1970 assault in 1976.  But the 
statements by lay persons of record merely transcribed the 
veteran's account of the alleged incident and do not contain 
any eyewitness accounts of a change in the veteran's behavior 
around August 1970 and as such hold little probative value in 
verifying the alleged stressor.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Caluza v. Brown, 6 Vet. App. 465, 
512 (1995) (Contemporaneous lay statements may be more 
probative than statements made many years later).

Furthermore, the medical evidence of record that recounts the 
veteran's alleged rape is of recent origin.  The evidence 
from Planned Parenthood Health Services, Caleo Center, and a 
community mental health center, all from the 1990s, reference 
the veteran's complaints of an alleged in-service assault but 
the veteran, as reflected in an October 1979 session note 
from Suffolk County Health Services, did not include an 
alleged in-service rape when seeking treatment in the 1970s.  
When the evidence of record is reviewed as a whole, the Board 
finds the lack of treatment for six years following the 
alleged assault and then only evidence of mental health 
treatment for stressors not related to the veteran's period 
of active duty to be more probative than the medical evidence 
of record which originated around the time of the veteran's 
claim for service connection.  See Struck v. Brown, 9 Vet. 
App. Vet. App. 145, 155-156 (1996).

The Board notes that the evidence of record indicates that 
the veteran had a problems with drinking.  But the evidence 
of record also reflects that the veteran had first begun 
drinking at the age of 18, before the alleged rape, and as 
such is not a change in behavior as anticipated by 38 C.F.R. 
§ 3.304(f)(3) (2002).

In short, the Board finds that the preponderance of the 
evidence does not corroborate or substantiate his alleged in-
service rape.  As verification of an in-service stressor is 
required for entitlement to service connection for PTSD, the 
Board must find that service connection is not warranted.  
38 C.F.R. § 3.304(f) (2002).  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his service 
connection claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).

(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

